Order filed, February 22, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00708-CV
                                 ____________

                          FORUM US, INC., Appellant

                                         V.

JEFFREY MUSSELWHITE, AUDIE ROMERO, ANTELOPE OIL TOOL &
MFG. CO., LLC, INTERVALE CAPITAL, LLC, HKM CONSULTING, LLC
                  AND WEARSOX, L.P., Appellees


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-60075


                                     ORDER

      The reporter’s record in this case was due November 27, 2017. See Tex. R.
App. P. 35.1. On December 21, 2017, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.
      We order Tammy Adams, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If Tammy Adams does not timely file the record as ordered, we
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM